DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al. US patent application 2018/0077035 [herein “Vlachogiannis”], and further in view of Colesky et al. A Critical Analysis of Privacy Design Strategies. 2016 IEEE Security and Privacy Workshops, pp. 33-40 [herein “Colesky”].
Claim 1 recites “A method of operating a data access system for data processing environments comprising multiple application services and multiple storage services, the method comprising: identifying one or more files needing data removal treatment; determining that a file of the one or more files needing data removal treatment should be queued based at least on a staleness tolerance;”
Vlachogiannis teaches a dual-queue system to process live data stream, with a live data queue and a stale data queue [0036]-[0037]. The stale data queue (i.e., queue of files needing 
Vlachogiannis does not disclose data removal treatment; however, Colesky teaches the "Retract" strategy that honors the data subject's right to the complete removal of any personal data in a timely fashion (Colesky: IV.F, pp. 37).
Claim 1 further recites “populating a queue with the file;”
Vlachogiannis queues incoming live data stream at a stale data queue for remote processing later [0087].
Claim 1 further recites “treating the file, wherein treating the file includes removing data from the file to create an updated file; and replacing a previous version of the file in storage with the updated file.”
Colesky’s "Retract" strategy honors the data subject's right to the complete removal (i.e., replacement) of any personal data in a timely fashion (Colesky: IV.F, pp. 37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Retract” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.
	Claims 7 and 14 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, further comprising, prior to populating the queue, prioritizing treatment of the one or more files needing data removal treatment based on the staleness tolerance.”
Vlachogiannis applies a deletion event (i.e., treating files) to a subset in the stale data queue based on the age (i.e., staleness) of data such that oldest data is deleted first (i.e., prioritized) [0093].
	Claims 10 and 17 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 2, further comprising determining that a second file of the one or more files needing data removal treatment should not be queued.”
Stale data queue may contain transactions waiting to be acknowledged. Vlachogiannis’ queue manager may optionally take various steps to prevent such duplicate data from being forwarded (i.e., queued) to live data queue [0053].
	Claims 12 and 18 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 1, further comprising, prior to identifying one or more files needing data removal treatment, receiving a user anonymization request.”
Vlachogiannis teaches claim 1, but does not disclose this claim; however, Colesky teaches the "Mix" strategy that processes personal data randomly within a large enough group to reduce correlation – anonymity and/or pseudonymity (Colesky: IV.B, pp. 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One Vlachogiannis’ dual-queue system in Colesky’s “Mix” strategy to manage individual users’ requests to anonymize personal data, in order to meet the GDPR compliance requirements.
Claims 13 and 15 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 4, further comprising, upon receiving the user anonymization request, logically deleting a user, wherein logically deleting the user omits the user from subsequent queries.”
Vlachogiannis teaches claim 4, but does not disclose this claim; however, Colesky teaches the "Exclude" strategy that refrains from processing a data subject's (i.e., user's) personal data (i.e., omits user from query), partly or entirely, akin to blacklisting or opt-out (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Exclude” strategy to manage individual users’ requests to exclude personal data, in order to meet the GDPR compliance requirements.
Claim 16 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 1, wherein: identifying one or more files needing data removal treatment is based on a blacklist table; and users are added to the blacklist table upon requesting to be forgotten.”
Vlachogiannis teaches claim 1, but does not disclose this claim; however, Colesky teaches the "Exclude" strategy that refrains from processing  a data subject's personal data (i.e., omits user from query), partly or entirely, akin to blacklisting (i.e., add to blacklist table) or opt-out (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Exclude” strategy to manage individual users’ requests to exclude personal data, in order to meet the GDPR compliance requirements.
Claims 11 and 19 are analogous to claim 6, and are similarly rejected.

Claim 8 recites “The computing apparatus of claim 7, wherein determining that a file of the one or more files marked as needing data removal treatment should be queued is based at least on a staleness tolerance.”
Vlachogiannis teaches claim 7, where the stale data queue (i.e., queue of files needing treatment) is monitored for deletion events (i.e., data removal treatment) (fig. 7; [0091]). A deletion event may be based on whether stale data exceeds a threshold of age (i.e., staleness tolerance) [0092].

Claim 9 recites “The computing apparatus of claim 7, wherein altering data comprised in the file includes removing data from the file.”
Vlachogiannis teaches claim 7, but does not disclose this claim; however, Colesky teaches the "Retract" strategy that honors the data subject's right to the complete removal of any personal data in a timely fashion (Colesky: IV.F, pp. 37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Retract” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.

Claim 20 recites “The one or more computer-readable storage media of claim 14, wherein treating the file further includes changing data within the file to create the updated file.”
Vlachogiannis teaches claim 14, but does not disclose this claim; however, Colesky teaches the "Retract" strategy that honors the data subject's right to the complete removal (i.e., change) of any personal data in a timely fashion (Colesky: IV.F, pp. 37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Retract” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Al-Zaben et al. General Data Protection Regulation Complied Blockchain Architecture for Personally Identifiable Information Management. iCCESE 2018, pp. 77-82.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163